Citation Nr: 0949028	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, to include but not limited to a right knee 
condition.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disability.

4.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
October 1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for a right 
leg disability, to include but not limited to a right knee 
disability, a lumbar spine disability and non-service-
connected pension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

An acquired psychiatric condition was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence of record to be related to service.


CONCLUSION OF LAW

An acquired psychiatric condition was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a July 
2004 letter sent to the appellant that fully addressed all 
necessary notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought were provided in a May 
2006 letter.  This was followed by readjudication in a 
November 2009 supplemental statement of the case (SSOC).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records as well as records from the Social Security 
Administration (SSA).  

The Veteran failed to report for a 2006 hearing before a 
Veterans Law Judge.  Thus, VA has been unable to obtain 
potentially favorable evidence.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The appellant was afforded a VA medical examination in June 
2009 with respect to his psychiatric claim.  In addition, the 
same VA examiner wrote an addendum in August 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a reading of the Veteran's claims file, medical 
records, and mental examination.  It considers all of the 
pertinent evidence of record and the statements of the 
Veteran, and provides supporting rationale.  Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue of 
entitlement to service connection for an acquired psychiatric 
condition has been met.  38 C.F.R. § 3.159(c) (4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's claim, the Board has reviewed 
all of the evidence in the claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Turning to the merits of the Veteran's claim, a veteran is 
entitled to service connection for a disability resulting 
from a disease or injury incurred or aggravated during active 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for an acquired 
psychiatric condition.  The evidence does not show that the 
Veteran's current psychiatric conditions are the result of 
his active duty.  

The Veteran generally contends that his current psychiatric 
disability, including anxiety disorder and depression, began 
during or as a result of active duty.  

The Veteran's service treatment records include the report of 
an August 1992 medical examination showing that his 
psychiatric examination was normal, and identifying no 
pertinent defects or diagnoses.  The corresponding August 
1992 report of medical history shows that he complained of 
past or present depression or excessive worry, and nervous 
trouble of any sort.  The physician's summary section 
provides that the depression or excessive worry was 
situational, related to separation, and the nervous troubles 
were occasional "nerve problems" that were worse with 
coffee.  The service treatment records are otherwise negative 
for relevant complaints, symptoms, findings or diagnoses.  

The Veteran's post-service medical records are negative for 
relevant complaints, symptoms, findings or diagnoses for more 
than a decade following separation.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An October 2003 SSA disability determination provides that 
the Veteran was not found to be disabled.  The primary 
diagnosis was personality disorders.  The medical evidence 
was insufficient for a secondary diagnosis.  A September 2003 
psychiatric report received from SSA notes that the Veteran 
was not receiving treatment at that time.  The Axis I 
diagnosis was alcohol dependence, and factitious disorder, 
not otherwise specified.  

The report of a September 2004 VA psychiatric examination 
provides that the Veteran stated that he was depressed 
because he was not mentally capable, heard voices, had 
recollections about his service experiences, and had numerous 
medical problems caused by his service.  The report sets 
forth the findings of the Veteran's mental status examination 
in detail.  The pertinent Axis I diagnosis was anxiety, not 
otherwise specified, and depression, not otherwise specified.  

The report of a June 2009 VA psychiatric examination provides 
that the examiner reviewed the Veteran's claims file and 
medical records.  It sets forth a detailed review of the 
Veteran's history and the results of the Veteran's 
psychiatric examination.  The Axis I diagnosis was anxiety 
disorder, not otherwise specified.  

In an August 2009 addendum, the VA examiner provided the 
opinion that, based on an extensive review of the Veteran's 
medical records, including his claims file and history 
provided by the Veteran, the Veteran's anxiety disorder was 
not caused by his military service.  The examiner could not 
comment on the origin of the anxiety disorder without 
resorting to mere speculation.  

The Board finds that the June 2009 VA examination report and 
August 2009 VA negative nexus opinion constitute probative 
evidence against the Veteran's claim.  Together, they set 
forth accurate historical and medical details taken from the 
Veteran's claims file, which renders them especially 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  Being based 
on a complete review of the record, these opinions also 
implicitly take into account the Veteran's own assertions.  

The Board finds it significant that there is no competent 
medical evidence to the contrary of the August 2009 negative 
VA opinion.  

In this regard, the Board acknowledges the Veteran's own 
written statements in support of this claim.  Lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  As such, the Board notes that the Veteran 
is competent to provide testimony concerning factual matters 
of which he has first hand knowledge (i.e., experiencing 
psychiatric symptoms either during or after service).  Barr, 
supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
Veteran, however, is not competent to say that his current 
psychiatric conditions are related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Further, to the extent that the Veteran is able to observe 
continuity of psychiatric symptoms since service, his 
implicit opinion that he has had a psychiatric disability 
since service is outweighed by the lack of pertinent 
objective findings in his service medical records, the lack 
of objective medical evidence of an acquired psychiatric 
condition for many years after separation, and the probative 
medical evidence against his claim.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for an acquired 
psychiatric condition.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability is 
denied.


REMAND

A preliminary review of the claims file shows that the 
Veteran's claims for service connection for a right leg 
condition, to include but not limited to a right knee 
condition, service connection for a lumbar spine condition, 
and entitlement to non-service-connected pension, require 
additional development.  

The Board notes that the Veteran was provided a VA orthopedic 
examination in July 2009.  However, the diagnoses resulting 
from this examination are contradictory with respect to the 
Veteran's right leg.  The report provides a diagnosis of mild 
degenerative changes of the right knee, as well as a 
diagnosis of normal right leg.  This contradiction is 
especially problematic because the Veteran's service 
treatment records include complaints about the right knee in 
particular and the right leg in general.  

It is also unclear whether the VA examiner actually reviewed 
the Veteran's service treatment records.  On page two of the 
report, the examiner identifies post-service medical evidence 
that was reviewed.  The examiner notes that there were 
complaints of right leg and low back pain in the claims file 
containing the service treatment records, but does not 
specifically state that these complaints were found in the 
service treatment records.  

The report also appears to be based on inaccurate inservice 
medical history.  For example, the report provides an 
apparently positive nexus opinion regarding the Veteran's 
right leg.  However, this opinion is based on an incorrect 
medical history, set forth on page one of the report.  
Contrary to the examination report, the Veteran's service 
treatment records do not show any injury to his right leg 
when he was hit by a car in 1988.  

Similarly, on page two the report provides that there was 
"documentation of low back pain" in the Veteran's service 
treatment records.  However, the sole reference to back pain 
in the Veteran's service treatment records is a complaint of 
back pain when lifting, as set forth in his August 1992 
medical history.  The service treatment records are negative 
for treatment or findings of back pain.  

In light of the foregoing, the Board finds that an additional 
VA examination, based on an accurate reading of the Veteran's 
service treatment records, must be conducted.  As noted 
above, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr, supra.  

Current clinical findings obtained on VA examination of the 
right leg and low back are for consideration in adjudicating 
the Veteran's non-service-connected pension claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature, extent and 
etiology of any disability of the lumbar 
spine, right leg, and right knee that may 
be present.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), the Veteran's service treatment 
records, and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current condition of the lumbar spine, 
right leg, and right knee is causally 
related to any findings or injuries 
reflected in the Veteran's service 
medical records.  The examiner is 
requested to provide a rationale for any 
opinion expressed.

2.  Then, readjudicate the Veteran's 
claims for service connection for a right 
leg condition, to include but not limited 
to a right knee condition, service 
connection for a lumbar spine condition, 
and entitlement to non-service-connected 
pension.  If any benefit sought on appeal 
remains denied, provide the Veteran with 
an SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


